Bronson, J.
(specially concurring). I concur in the affirmance of the order. The appellant contends that, before the board can act, there must be testimony under oath produced before it, from which the board can make its findings that the creation of the proposed new common school district is desirable and necessary; that no testimony was taken and, hence, there was nothing upon which to base an order. In my opinion this contention is without merit. The board, in considering the organization of a new school district, was exercising a legislative function. It was vested with a legislative judgment and discretion. Accordingly, upon this appeal, this court may not inquire into the propriety or the necessity of the board’s order, in the absence of grounds asserted which show the necessity of judicial interference. See Glaspell v. Jamestown, 11 N. D. 86, 88 N. W. 1023; State v. Clark, 21 N. D. 517, 526, 131 N. W. 715; 12 C. J. 863; Farrell v. Sibley County, 135 Minn. 439, 161 N. W. 152. Upon the oral argument, the appellant first presented the question that the statute involved was unconstitutional because of an improper delegation of legislative power. Such question is, therefore, not properly before this court. McCoy v. Davis, 38 N. D. 328, 332, 164 N. W. 951.
Christianson, J., concurs.